Case 2:20-cv-00012-JRS-MJD Document 40 Filed 04/24/20 Page 1 of 4 PageID #: 547



                                                                         ILED
                                                                     APR 2 4 2020
                                                                    ..
                                                                 TERRE HAUTE, INDIANA
Case 2:20-cv-00012-JRS-MJD Document 40 Filed 04/24/20 Page 2 of 4 PageID #: 548
Case 2:20-cv-00012-JRS-MJD Document 40 Filed 04/24/20 Page 3 of 4 PageID #: 549
Case 2:20-cv-00012-JRS-MJD Document 40 Filed 04/24/20 Page 4 of 4 PageID #: 550
